The opinion of the court was delivered by
Davis, J.
Should the decision of the county court, in dismissing this action for want of jurisdiction, be affirmed, it cannot be doubted, that it would be taking a long step in advance of any decision heretofore made by this court. Apparently the case was within the *158jurisdiction of the county court, the plaintiff’s damages being stated at $150. It is true, however, that this is not conclusive.
If, upon the declaration itself, or the proof adduced in support of it, the court should be clearly satisfied, that the plaintiff could have had no reasonable expectation of recovering more than one hundred dollars, under the circumstances, the court would be justified in saying, that the suit was not brought in good faith to the county court. This principle is as applicable to actions of trespass de bonis asportatis, as to trover, or assumpsit; although the late Ch. J. Williams was of opinion, that it ought not to be applied to actions of the former description. The point was settled in the case of Kittredge v. Rollins, 12 Vt. 541. Collamer, J., dissented from the judgment of the court in that case; but whether upon that ground does not appear. If the jurisdiction were made to depend on several distinct causes of action, comprehended in separate counts, and no evidence were offered in support of a portion of them, the remaining portion being insufficient to give jurisdiction, this, unexplained, would afford strong, if not conclusive, evidence of bad faith. A similar' principle applies to matters in offset before a justice of the peace, when the right of appeal depends upon the matter in demand presented by either party. In all of these cases a liberal rule is and should be adopted, to sustain the jurisdiction. Every reasonable presumption should be extended to the plaintiff; and if any doubt whatever exists in respect to the forum, which has original jurisdiction, the party ought not to be turned over to another tribunal, where the same uncertainty is to be encountered. There is more reason for the utmost liberality in this respect, since in every case, where the question can possibly arise, the case can be transferred into the county court by appeal, where it will be tried in the same manner, as if originally brought there, except in reference to the amount of damages.
Tried by this test, the facts disclosed by this bill of exceptions afford no reasonable ground to suppose the plaintiff acted in bad faith in bringing the suit, in the first instance, into the county court, where he was aware it could be ultimately transferred by either party. He may have misjudged as to the damages he was entitled to recover; and the verdict of the jury shows he did so, materially ; but it is difficult to perceive any motive he could have had for the *159course he adopted, if it were in opposition to his own judgment. The fact, that some portion of his testimony tended to show, that the value of the property taken was over $100, ought to be regarded as conclusive in favor of the jurisdiction. No attention should be paid to the evidence adduced by the defendant on a question of this kind; as the point in issue is the intent and motive of the plaintiff, at a time when he may be supposed to be ignorant of this testimony.
It is insisted by the defendant’s counsel, that, in actions of trespass for taking personal property, when the defendant is an officer acting under legal process, no damages can in any case be recovered beyond the actual value of the property. This is not correct. Courts usually, in such cases, when it is merely a controversy about the right of property, instruct the jury that they ought to confine themselves within those limits. It is a rule of practice merely. Circumstances may require a departure from it. It cannot ordinarily be predicated in the outset of a trial, whether the plaintiff had, or had not, at the time of bringing his action, reason to believe he could recover more than the actual value. A motion, therefore, assuming such a belief from the mere fact of the value of the property being below $100, should not be entertained.
Much has been said in the argument on the subject of discretion,— the defendant’s counsel being disposed to consider the whole subject as resting in the sound discretion of the county court, and, of course, not open to revision here. The language made use of by the late Chief Justice in the case of McGray v. Wheeler, 18 Vt. 502, certainly goes far to countenance such a doctrine; and yet this court are and have long been in the habit of revising the decisions of the county courts on this as well as other subjects. It would seem, from an examination of all the reported cases, that there is some degree of confusion in this matter, some apparent incongruity between the language and practice of this court. The true distinction I apprehend to be, whether the ruling of the county court turned upon a question of law, or one of fact, as in ordinary trials of issues to the court. So far as the decision below, dismissing an action, or refusing to dismiss it, can be resolved into a legal conclusion, to be drawn from certain facts found and stated upon the record, it falls into the same category with any similar conclusion of law, drawn from any *160other facts involving the merits of the controversy. In weighing evidence and finding facts county courts necessarily exercise a discretion, with which this court does not interfere. When the facts are stated, which constitute the basis of a legal inference, their determination thereupon is subject to revision.
To apply these principles to the present case; — the value of the property alleged to have been taken and converted by the defendant is stated in the declaration at $150, and the ad damnum is placed at the same sum. From these facts it is a legal conclusion, prima facie, that the county court had original jurisdiction of the action; and had that 'court determined otherwise, this court would have corrected the procedure. From the record we are put in possession of the farther facts, that different witnesses on the plaintiff’s side placed different estimates upon the value of the property, or some part of it, in barter pay, and stated what sum the plaintiff had paid for it on a credit of two years, — the tendency of which, altogether, would be to show, that it was worth from seventy to a hundred dollars. From those facts alone the county court decided, that $150 was not the true sum in demand, but that that sum was less than $100, though it is not stated what precise sum. This was a legal conclusion, which the facts did not justify. They did not necessarily induce the conclusion, that the plaintiff had no reason to suppose, when he sued out his writ, that he could not recover more than $100. The decision was therefore erroneous in point of law.
The case of Spafford v. Richardson, 13 Vt. 224, being the case of the hundred bushels of corn, proceeded precisely on this ground,— the court remarking, that “ the value of the property alone furnished no absolute rule of decision.” “Other facts were required to be blended with it, showing at least the probable consciousness of the plaintiff, that he was not entitled to an amount in damages beyond the power of a single magistrate to award.” In that case the county court had dismissed the action, and the supreme court reversed their decision. The cases are entirely analogous in principle, although the present one, being trespass and not contract, and exhibiting some testimony, which that did not, that the property exceeded $100 in value, is in every respect a stronger one for the plaintiff, than that. The case of McGray v. Wheeler might, v/ith *161perfect propriety, have been put upon the same ground. There the plaintiff had no evidence, that the mare, the loss of which was the ground of action, was worth over $80; but it did not appear from any other circumstances, that, in the action of case, as that was, the plaintiff might not reasonably have expected to recover a sum beyond the value of the mare.
The judgment of the county court must therefore be reversed and judgment rendered for the plaintiff on the verdict.